IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-61,280-04


                       IN RE NICHOLAS ANTHONY CONNOR, Relator


                     ON APPLICATION FOR A WRIT OF MANDAMUS
                     CAUSE NO. 30817 IN THE 3RD DISTRICT COURT
                             FROM ANDERSON COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

in the 3rd District Court of Anderson County on January 19, 2013, but that the application was never

forwarded to this Court. On July 23, 2014, this Court denied a habeas application in the same cause

number. That application was file-stamped in the district court on May 1, 2014. Relator is

apparently referring to a different habeas application, which he allegedly filed in the district court

on January 19, 2013.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of
                                                                                                   2

Anderson County, is ordered to file a response, which may be made by submitting the record on such

habeas corpus application, or stating that Relator did not file an application for a writ of habeas

corpus in Anderson County until the application file-stamped on May 1, 2014. This application for

leave to file a writ of mandamus shall be held in abeyance until Respondent has submitted the

appropriate response. Such response shall be submitted within 30 days of the date of this order.



Filed: July 29, 2015
Do not publish